UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4098 Name of Registrant: VANGUARDCHESTER FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2011 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (99.2%) Consumer Discretionary (8.6%) * DIRECTV Class A 14,043,062 600,481 1 Whirlpool Corp. 5,900,000 279,955 * Amazon.com Inc. 1,570,000 271,767 TJX Cos. Inc. 3,450,000 222,697 Walt Disney Co. 5,310,000 199,125 Sony Corp. ADR 9,750,000 175,890 * Bed Bath & Beyond Inc. 2,900,975 168,170 Carnival Corp. 4,481,500 146,276 Limited Brands Inc. 3,590,093 144,860 Mattel Inc. 4,200,000 116,592 Lowe's Cos. Inc. 1,000,000 25,380 Kohl's Corp. 240,000 11,844 Ross Stores Inc. 6,200 295 Consumer Staples (1.2%) Costco Wholesale Corp. 2,825,000 235,379 Procter & Gamble Co. 510,000 34,022 CVS Caremark Corp. 650,000 26,507 Kellogg Co. 500,000 25,285 PepsiCo Inc. 169,000 11,213 Kraft Foods Inc. 40,000 1,495 Energy (7.0%) Noble Energy Inc. 6,146,500 580,168 EOG Resources Inc. 3,816,000 375,914 Schlumberger Ltd. 3,682,200 251,531 Hess Corp. 3,850,000 218,680 Petroleo Brasileiro SA ADR Type A 5,873,800 137,976 Peabody Energy Corp. 3,600,000 119,196 National Oilwell Varco Inc. 1,038,000 70,574 Cenovus Energy Inc. 1,994,476 66,217 Encana Corp. 2,400,000 44,472 * Southwestern Energy Co. 1,150,000 36,731 Petroleo Brasileiro SA ADR 500,000 12,425 Transocean Ltd. 250,000 9,597 Noble Corp. 200,000 6,044 Financials (4.3%) Marsh & McLennan Cos. Inc. 17,330,300 547,984 Charles Schwab Corp. 20,675,100 232,802 * Berkshire Hathaway Inc. Class B 2,400,000 183,120 Chubb Corp. 2,550,000 176,511 Progressive Corp. 1,300,000 25,363 Wells Fargo & Co. 600,000 16,536 Weyerhaeuser Co. 365,000 6,814 American Express Co. 80,100 3,778 Health Care (27.3%) Amgen Inc. 22,614,000 1,452,045 * Biogen Idec Inc. 12,104,500 1,332,100 Eli Lilly & Co. 26,133,000 1,086,088 Roche Holding AG 5,701,400 964,211 Novartis AG ADR 15,673,465 896,052 Medtronic Inc. 21,681,652 829,323 Johnson & Johnson 5,272,900 345,797 GlaxoSmithKline plc ADR 4,925,000 224,728 * Life Technologies Corp. 5,626,300 218,919 * Boston Scientific Corp. 31,731,760 169,448 Abbott Laboratories 375,000 21,086 Industrials (15.4%) FedEx Corp. 12,442,470 1,039,071 CH Robinson Worldwide Inc. 8,201,000 572,266 Honeywell International Inc. 8,510,000 462,518 Southwest Airlines Co. 34,521,300 295,502 Caterpillar Inc. 3,179,300 288,045 United Parcel Service Inc. Class B 3,726,700 272,757 Boeing Co. 3,050,000 223,717 Union Pacific Corp. 2,084,700 220,853 *,1 Alaska Air Group Inc. 2,400,000 180,216 Deere & Co. 1,961,500 151,722 ^ Canadian Pacific Railway Ltd. 2,041,800 138,169 European Aeronautic Defence and Space Co. NV 4,189,900 130,471 Donaldson Co. Inc. 1,600,000 108,928 Expeditors International of Washington Inc. 1,680,000 68,813 PACCAR Inc. 1,000,000 37,470 Granite Construction Inc. 1,440,000 34,157 Pall Corp. 205,000 11,716 Norfolk Southern Corp. 35,100 2,557 Rockwell Automation Inc. 25,000 1,834 Information Technology (30.4%) * Google Inc. Class A 1,746,625 1,128,145 Texas Instruments Inc. 33,381,900 971,747 Microsoft Corp. 31,485,800 817,371 Oracle Corp. 28,432,700 729,299 * Adobe Systems Inc. 24,440,000 690,919 Intuit Inc. 12,975,000 682,355 Qualcomm Inc. 9,899,600 541,508 Intel Corp. 12,400,000 300,700 * NVIDIA Corp. 15,500,000 214,830 * EMC Corp. 9,572,800 206,198 Hewlett-Packard Co. 8,000,000 206,080 * Symantec Corp. 12,009,200 187,944 Corning Inc. 14,145,130 183,604 Accenture plc Class A 3,425,800 182,355 Telefonaktiebolaget LM Ericsson ADR 17,108,914 173,313 * Research In Motion Ltd. 10,438,600 151,360 KLA-Tencor Corp. 3,010,000 145,233 1 Plantronics Inc. 3,701,500 131,921 * Micron Technology Inc. 20,000,000 125,800 Visa Inc. Class A 1,193,070 121,132 Applied Materials Inc. 8,024,600 85,944 Motorola Solutions Inc. 1,834,000 84,896 * Motorola Mobility Holdings Inc. 1,608,750 62,420 Activision Blizzard Inc. 4,414,200 54,383 ASML Holding NV 928,056 38,784 Cisco Systems Inc. 1,575,000 28,476 * eBay Inc. 800,000 24,264 * Entegris Inc. 2,583,472 22,541 * Apple Inc. 50,000 20,250 * Rambus Inc. 2,000,000 15,100 Altera Corp. 400,000 14,840 Analog Devices Inc. 350,000 12,523 * Dell Inc. 700,000 10,241 * NetApp Inc. 246,000 8,922 Mastercard Inc. Class A 6,500 2,423 Materials (4.6%) Potash Corp. of Saskatchewan Inc. 15,589,300 643,526 Monsanto Co. 6,296,860 441,221 Domtar Corp. 1,000,000 79,960 Praxair Inc. 485,000 51,846 Freeport-McMoRan Copper & Gold Inc. 1,200,000 44,148 Vulcan Materials Co. 350,000 13,773 Telecommunication Services (0.0%) * Sprint Nextel Corp. 146,300 342 Utilities (0.4%) * AES Corp. 4,983,000 58,999 Public Service Enterprise Group Inc. 856,000 28,257 NextEra Energy Inc. 179,440 10,924 Total Common Stocks (Cost $18,846,238) Market Value Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 2,3 Vanguard Market Liquidity Fund (Cost $447,688) 0.110% 447,687,693 447,688 Total Investments (100.8%) (Cost $19,293,926) Other Assets and Liabilities-Net (-0.8%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $131,212,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $129,913,000 of collateral received for securities on loan. ADR—American Depositary Receipt. PRIMECAP Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 26,256,380 1,094,682 — Temporary Cash Investments 447,688 — — Total 26,704,068 1,094,682 — D. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: PRIMECAP Fund Current Period Transactions Proceeds Sep. 30, 2011 from Dec. 31, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alaska Air Group Inc. 135,096 — — — 180,216 Plantronics Inc. 105,308 — — 185 131,921 Whirlpool Corp. 294,469 — — 2,950 279,955 Biogen Idec. Inc. 1,146,164 — 20,041 — NA 1 1,681,037 3,135 592,092 1 Not applicable — At December 31, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. E . At December 31, 2011, the cost of investment securities for tax purposes was $19,293,926,000. Net unrealized appreciation of investment securities for tax purposes was $8,504,824,000, consisting of unrealized gains of $10,506,664,000 on securities that had risen in value since their purchase and $2,001,840,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement Income Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (21.1%) Vanguard Total Stock Market Index Fund Investor Shares 36,542,550 1,143,416 International Stock Fund (9.0%) Vanguard Total International Stock Index Fund Investor Shares 37,167,422 485,407 Bond Funds (65.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 224,324,271 2,438,405 Vanguard Inflation-Protected Securities Fund Investor Shares 75,939,802 1,071,511 Money Market Funds (5.0%) Vanguard Prime Money Market Fund Investor Shares 263,705 263,705 1 Vanguard Market Liquidity Fund, 0.110% 7,119,167 7,119 Total Investment Companies (Cost $5,119,612) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At December 31, 2011, the cost of investment securities for tax purposes was $5,119,612,000. Net unrealized appreciation of investment securities for tax purposes was $289,951,000, consisting of unrealized gains of $360,552,000 on securities that had risen in value since their purchase and $70,601,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2005 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (100.4%) U.S. Stock Fund (22.2%) Vanguard Total Stock Market Index Fund Investor Shares 16,313,678 510,455 International Stock Fund (9.3%) Vanguard Total International Stock Index Fund Investor Shares 16,372,907 213,830 Bond Funds (64.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 95,042,224 1,033,109 Vanguard Inflation-Protected Securities Fund Investor Shares 31,606,949 445,974 Money Market Fund (4.6%) Vanguard Prime Money Market Fund Investor Shares 106,346 Total Investment Companies (Cost $2,136,964) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At December 31, 2011, the cost of investment securities for tax purposes was $2,136,964,000. Net unrealized appreciation of investment securities for tax purposes was $172,750,000, consisting of unrealized gains of $206,057,000 on securities that had risen in value since their purchase and $33,307,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2010 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (100.3%) U.S. Stock Fund (32.3%) Vanguard Total Stock Market Index Fund Investor Shares 52,932,176 1,656,248 International Stock Fund (13.3%) Vanguard Total International Stock Index Fund Investor Shares 52,463,197 685,169 Bond Funds (53.6%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 195,356,802 2,123,528 Vanguard Inflation-Protected Securities Fund Investor Shares 44,333,005 625,539 Money Market Funds (1.1%) Vanguard Prime Money Market Fund Investor Shares 52,819,669 52,820 1 Vanguard Market Liquidity Fund, 0.110% 2,248,350 2,248 Total Investment Companies (Cost $4,942,393) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At December 31, 2011, the cost of investment securities for tax purposes was $4,942,393,000. Net unrealized appreciation of investment securities for tax purposes was $203,159,000, consisting of unrealized gains of $311,639,000 on securities that had risen in value since their purchase and $108,480,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2015 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (40.3%) Vanguard Total Stock Market Index Fund Investor Shares 185,237,430 5,796,079 International Stock Fund (16.7%) Vanguard Total International Stock Index Fund Investor Shares 184,478,035 2,409,283 Bond Funds (43.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 530,688,830 5,768,588 Vanguard Inflation-Protected Securities Fund Investor Shares 30,006,335 423,389 Total Investment Companies (Cost $13,711,150) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.110% (Cost $6,658) 6,657,698 6,658 Total Investments (100.1%) (Cost $13,717,808) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. At December 31, 2011, the cost of investment securities for tax purposes was $13,717,808,000. Net unrealized appreciation of investment securities for tax purposes was $686,189,000, consisting of unrealized gains of $1,073,356,000 on securities that had risen in value since their purchase and $387,167,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2020 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (100.1%) U.S. Stock Fund (45.7%) Vanguard Total Stock Market Index Fund Investor Shares 179,487,737 5,616,171 International Stock Fund (19.2%) Vanguard Total International Stock Index Fund Investor Shares 180,312,571 2,354,882 Bond Fund (35.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 398,221,206 4,328,665 Total Investment Companies (Cost $11,898,792) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.110% (Cost $6,912) 6,912,009 6,912 Total Investments (100.2%) (Cost $11,905,704) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At December 31, 2011, the cost of investment securities for tax purposes was $11,905,704,000. Net unrealized appreciation of investment securities for tax purposes was $400,926,000, consisting of unrealized gains of $777,431,000 on securities that had risen in value since their purchase and $376,505,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2025 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (51.2%) Vanguard Total Stock Market Index Fund Investor Shares 267,852,574 8,381,107 International Stock Fund (21.2%) Vanguard Total International Stock Index Fund Investor Shares 266,146,772 3,475,877 Bond Fund (27.5%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 413,179,945 4,491,266 Total Investment Companies (Cost $15,705,677) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.110% (Cost $10,190) 10,190,209 10,190 Total Investments (100.0%) (Cost $15,715,867) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At December 31, 2011, the cost of investment securities for tax purposes was $15,715,867,000. Net unrealized appreciation of investment securities for tax purposes was $642,573,000, consisting of unrealized gains of $1,218,403,000 on securities that had risen in value since their purchase and $575,830,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2030 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (55.9%) Vanguard Total Stock Market Index Fund Investor Shares 167,854,156 5,252,157 International Stock Fund (23.8%) Vanguard Total International Stock Index Fund Investor Shares 170,912,106 2,232,112 Bond Fund (20.2%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 175,002,443 1,902,277 Total Investment Companies (Cost $9,099,238) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.110% (Cost $7,239) 7,239,361 7,239 Total Investments (100.0%) (Cost $9,106,477) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At December 31, 2011, the cost of investment securities for tax purposes was $9,106,477,000. Net unrealized appreciation of investment securities for tax purposes was $287,308,000, consisting of unrealized gains of $648,596,000 on securities that had risen in value since their purchase and $361,288,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Target Retirement 2035 Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (61.6%) Vanguard Total Stock Market Index Fund Investor Shares 223,772,947 7,001,855 International Stock Fund (26.0%) Vanguard Total International Stock Index Fund Investor Shares 225,668,131 2,947,226 Bond Fund (12.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 128,841,080 1,400,503 Total Investment Companies (Cost $10,987,075) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.110% (Cost $6,068) 6,067,959 6,068 Total Investments (100.0%) (Cost $10,993,143) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities.
